

114 S2138 RS: Small Business Subcontracting Transparency Act of 2015
U.S. Senate
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 287114th CONGRESS1st SessionS. 2138IN THE SENATE OF THE UNITED STATESOctober 6, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipNovember 3, 2015Reported by Mr. Vitter, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Small Business Act to improve the review and acceptance of subcontracting plans, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Subcontracting Transparency Act of 2015. 2.Transparency in subcontracting goalsSection 8(d)(9) of the Small Business Act (15 U.S.C. 637(d)(9)) is amended—
 (1)by striking (9) The failure and inserting the following:  (9)Material breachThe failure;
 (2)in subparagraph (A), by striking subsection, or and inserting subsection,; (3)in subparagraph (B), by striking subcontract, and inserting subcontract, or; and
 (4)by moving subparagraphs (A) and (B) 2 ems to the right; and (45)by inserting after subparagraph (B) the following:
				
 (C)assurances provided under paragraph (6)(E),. 3.Authority of the Administrator of the Small Business AdministrationSection 8(d)(11) of the Small Business Act (15 U.S.C. 637(d)(11)) is amended—
 (1)by striking (11) In the case of and inserting the following:  (11)Authority of administrationIn the case of; and
 (2)in subparagraph (B), by striking , which shall be advisory in nature,.; and (3)by moving subparagraphs (A), (B), and (C) 2 ems to the right.
 4.Improving subcontracting plansSection 8(d) of the Small Business Act (15 U.S.C. 637(d)) is amended by adding at the end the following:
			
				(17)Review and acceptance of subcontracting plans
 (A)DefinitionIn this paragraph, the term covered small business concerns means— (i)small business concerns;
 (ii)qualified HUBZone small business concerns; (iii)small business concerns owned and controlled by veterans;
 (iv)small business concerns owned and controlled by service-disabled veterans; (v)small business concerns owned and controlled by socially and economically disadvantaged individuals, as defined in paragraph (3)(C); and
 (vi)small business concerns owned and controlled by women. (B)Delayed acceptance of planExcept as provided in subparagraph (E), if a procurement center representative or commercial market representative determines that a subcontracting plan required under paragraph (4) or (5) fails to provide the maximum practicable opportunity for covered small business concerns to participate in the performance of the contract to which the plan applies, the representative may delay acceptance of the plan in accordance with subparagraph (C).
					(C)Process for delayed acceptance
 (i)In generalExcept as provided in clause (ii), a procurement center representative or commercial market representative who makes a determination under subparagraph (B) with respect to a subcontracting plan may delay acceptance of the plan for a 30-day period by providing written notice of the determination to head of the procuring activity of the contracting agency that includes recommendations for altering the plan to provide the maximum practicable opportunity described in that subparagraph.
 (ii)ExceptionIn the case of the Department of Defense— (I)a procurement center representative or commercial market representative who makes a determination under subparagraph (B) with respect to a subcontracting plan may delay acceptance of the plan for a 15-day period by providing written notice of the determination to appropriate personnel of the Department of Defense that includes recommendations for altering the plan to provide the maximum practicable opportunity described in that subparagraph; and
 (II)the authority of a procurement center representative or commercial market representative to delay acceptance of a subcontracting plan as provided in subparagraph (B) does not include the authority to delay the award or performance of the contract concerned.
 (D)DisagreementsIf a procurement center representative or commercial market representative delays the acceptance of a subcontracting plan under subparagraph (C) and does not reach agreement with the head of the procuring activity of the contracting agency to alter the plan to provide the maximum practicable opportunity described in subparagraph (B) not later than 30 days after the date on which written notice was provided, the disagreement shall be submitted to the head of the contracting agency by the Administrator for a final determination.
 (E)ExceptionA procurement center representative or commercial market representative may not delay the acceptance of a subcontracting plan if the head of the contracting agency certifies that the need of the agency for the supplies or services is of such an unusual and compelling urgency that the United States would be seriously injured unless the agency is permitted to accept the subcontracting plan..
 5.Good faith complianceNot later than 270 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall issue regulations providing examples of activities that would be considered a failure to make a good faith effort to comply with the requirements imposed on an entity, other than a small business concern, (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), that is awarded a prime contract containing the clauses required under paragraphs paragraph (4) or (5) of section 8(d) of the Small Business Act (15 U.S.C. 637(d)).November 3, 2015Reported with amendments